Citation Nr: 1217550	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative changes of the cervical spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from September 1961 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for the service-connected degenerative changes of the cervical spine.  In May 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  

In August 2011, the Board remanded to the RO via the Appeals Management Center, in Washington, DC, for further evidentiary development, to include obtaining information from the Veteran regarding recent treatment, obtaining recent treatment records from Martin Army Hospital, and scheduling a VA examination.  The Board is satisfied there has been substantial compliance with the remand directives set out in August 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's service-connected cervical disability has exhibited limitation of motion with pain and weakness, but has not demonstrated unfavorable ankylosis of the entire cervical spine; or any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months.

2. Resolving any doubt in the Veteran's favor, his service-connected cervical disability has resulted in no more than mild neurological symptoms in both the right and the left upper extremities.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for the orthopedic manifestations of the Veteran's service-connected cervical disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

2. Affording the Veteran the benefit of the doubt, the criteria for separate 20 percent ratings for right upper extremity neurological manifestations of the service-connected degenerative changes of the cervical spine, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8510, 8610, 8710 (2011).

3. Affording the Veteran the benefit of the doubt, the criteria for separate 20 percent ratings for left upper extremity neurological manifestations of the service-connected degenerative changes of the cervical spine, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8510, 8610, 8710 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, to include records from Martin Army Community Hospital at Fort Benning.  Also, the Veteran underwent VA examinations in March 2006, April 2007, and August 2011.  Although it is unclear whether the Veteran's claims folder was reviewed in conjunction with the March 2006 VA examination, and that it was not reviewed in conjunction with the April 2007 VA examination, the Board notes that the August 2011 VA examination did include a review of the Veteran's claims folder.  Additionally, the three VA examinations did include a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, the Board finds that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in March 2006, the Veteran reported suffering from stiffness and weakness of the neck due to an injury in service.  He described the pain as constant, localized, and burning, sharp, and cramping in nature.  He reported a pain level of 7, on a scale of 1 to 10, and that pain could be elicited by physical activity or come by itself.  At the time of pain, he could function with medicine.  He reported that his condition did not cause incapacitation, that the functional impairment was cervical limitation of motion, and that his condition resulted in one day lost from work per year.  Physical examination showed evidence of radiating pain on all movements, with evidence of spasm and tenderness in the bilateral cervical paraspinal musculature.  There was no ankylosis of the spine.  Range of motion findings of the cervical spine were to 25 degrees on flexion, to 20 degrees on extension, to 25 degrees on right and left lateral flexion, and to 50 degrees on right and left rotation, with pain at the end ranges of motion.  The examiner also noted that the joint function of the spin was additionally limited by the following after repetitive use:  pain, fatigue, weakness, and that pain was the major functional impact.  The examiner was unable to make a determination, without resorting to speculation, as to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the joint f unction in degrees.  The examiner also noted that there were no signs of intervertebral disc syndrome with chronic and permanent root involvement.  On neurological examination of the upper extremities, the Veteran's motor and sensory function were within normal limits, and the right and left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The diagnosis was degenerative changes, cervical spine.

On VA examination in April 2007, the Veteran reported that when he first got up in the morning, he could not turn his neck until after he used Robaxin and waited a half hour.  He reported the pain was throbbing, and sometimes aching, and went up to 7 or 8 on a scale of 1 to 10.  He described the pain as going from the neck to both shoulders, and to the upper portion of the thoracic spine.  He reported that when the pain was 7 to 8, he had 100 percent loss of function, and when pain was at a level of 4, he had 40 to 50 percent loss of functional.  He reported having aching and throbbing pain from his neck to left arm, which was at a level of 7 to 8, and that when he had this pain he could not grip anything in his left hand.  He worked as a warehouse manager and did a lot of computer work.  He reported that sitting for over an hour caused neck pain, at a level of 7 or 8, which was the same pain he had when lifting his hands over his head.  He treated the pain with Robaxin and sometimes Motrin, which usually relieved his symptoms in a half an hour to an hour.  He denied flare-ups of pain.  He reported that sometimes he had numbness in the left arm, along with pain at a level of 7 or 8, which occurred every two to three weeks.  He had no bowel or bladder problems, and some erectile dysfunction when he had pain.  He could walk unaided, and reported that walking did not affect his neck  He reported missing two days of work a year.  On neurologic evaluation, the Veteran's sensory examination was completely normal for the whole body, and deep tendon reflexes were 2 to 3+.  Physical examination showed that strength of the cervical spine was 4/5, with no heat, redness, or warmth.  He had tenderness in the lower portion of the cervical spine, and guarding was present.  On range of motion testing, forward flexion of the cervical spine was to 30, extension was to 30 degrees, with pain at the end ranges of motion.  It was noted that on all range of motion examinations, after repetition, there was no additional loss of range of motion from pain, weakness, fatigue, or lack of endurance.  The diagnoses included history of status post injury to the cervical spine with CT scan showing degenerative spondylosis and encroachment on the spinal canal; severe decreased range of motion of the cervical spine secondary to pain; severe impairment for physical work such as lifting or walking great than a mile; and moderate impairment for sedentary work such as sitting.  

Treatment records from Martin Army Community Hospital showed that from January through March 2010, the Veteran underwent physical therapy for treatment of his cervicalgia.  He complained that his pain traveled from his neck into his bilateral shoulders, and that the pain was located in the bilateral cervical sides and tapered off on the left.  He reported that the pain was constant, throbbing, and aggravated by cold weather.  He reported moments of inflammation where his neck got stiff and did not turn.  He complained of cervical pain that referred pain into the shoulder, and objective examination showed he had limitation of motion of the cervical spine, that was painful, but that at all times he was able to forward flex to at least 50 degrees.  In April 2010, he reported that he felt he had more cervical motion to look around with when performing daily tasks, and that physical therapy had helped a lot.  They discussed doing low level aerobic activity and strengthening to continue management, and he agreed to discontinue therapy and continue with a self-directed program.  In June 2011, the Veteran received telephone consultations regarding medication refills for Calcium with Vitamin D, as well as Suldinac, which were prescribed for his diagnosis of Paget's disease.

On VA examination in August 2011, the Veteran complained of constant aching neck pain.  There was some radiation to his shoulder and down his back.  He reported two to three flare-ups a week, lasting up to three hours.  Prolonged computer work seemed to bring on his pain.  He reported he had retired in 2009 from doing administrative work in a local school system.  He occasionally used a cervical pillow, but did not require any further assistive aides.  On examination, he was able flex the cervical spine to 40 degrees and extend to 40 degrees, and his range of motion was limited by discomfort.  The examiner noted that there appeared to be no weakness in any of the major muscle groups in both upper extremities, that there appeared to be some sleeve and glove-type of hypoesthesia in the left upper extremity, and that there appeared to be a 10 percent increased loss of function in all parameters after repetitive motion.  Triceps reflexes bilaterally were 4+ and at the radial and biceps area reflexes were absent bilaterally.  He had paraspinal spasm and tenderness of the cervical spine, both anteriorly and posteriorly, but there was no swelling, heat, or redness noted.  An x-ray of the cervical spine revealed that the Veteran appeared to have gone onto a spontaneous fusion as a result of marked osteophyte formation anteriorly from C4-6; that there was marked narrowing at the C3-C4 level consistent with degenerative disk disease; that there was decreased lordotic curve; that the left foramen at the C5-C6 level appeared to be somewhat occluded; and the other foramina appeared to be patent.  The diagnosis was spondylosis, cervical spine, severe.  The examiner opined the Veteran was experiencing a moderate to moderately severe disability from a severe case of spondylosis of the cervical spine.

III. Analysis

The Veteran contends that he should be entitled to an increased rating for his service-connected cervical back disability. 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

By way of history, the Board notes that in by a February 1992 rating decision, the RO granted service connection for degenerative changes of the cervical spine, and assigned a 30 percent rating, effective from March 7, 1991, pursuant to Diagnostic Code (DC) 5290 (in effect at that time).  Received from the Veteran in November 2005, was a claim for an increased rating.  By a July 2006 rating decision, the RO denied a rating in excess of 30 percent rating, for the service-connected degenerative changes of the cervical spine, pursuant to DC 5003 (for degenerative arthritis), and DC 5242 (for degenerative arthritis of the spine), which requires rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  The Board notes that the Veteran's service-connected degenerative changes of the spine may also, alternatively, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if such results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, degenerative arthritis of the spine is evaluated under the general rating formula, with or without symptoms such as pain, stiffness, or aching, in the area of the spine affected by residuals of injury or disease.  Under the general rating formula, a 30 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. at Note (2).

As noted, neurologic abnormalities are rated separately.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating. A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a  DC 8520.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After considering the competent evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the service-connected degenerative changes of the cervical spine - which according to the medical evidence of record now appears to include degenerative arthritis, degenerative disc disease, degenerative spondylosis, and encroachment on the spinal canal.  Having carefully considered the Veteran's contentions, in light of the evidence of record and the applicable law, the Board finds that his degenerative changes of the cervical spine are appropriately evaluated as 30 percent disabling.  In order to warrant a higher evaluation of 40 percent for the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, the medical evidence has to show unfavorable ankylosis of the entire cervical spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

However, a review of the record shows no competent evidence of any ankylosis of the entire cervical spine on the VA examinations conducted in 2006, 2007, or in 2011in January 2010, or in any of the treatment records, nor does the Veteran report having ankylosis of the cervical spine.  Moreover, with regard to limitation of cervical motion, the Board notes that at no time did the findings of limitation of cervical motion approximate unfavorable ankylosis, even when considering the pain. weakness, and stiffness reported.  The objective evidence of record during the time period in question, to include the Veteran's contentions, show that he has complained of chronic cervical/neck pain, of varying degrees, as well as limitation of motion, some functional limitations, and flare ups.  Objective examinations have shown limitation of cervical motion that increased slightly in severity, tenderness, spasm, and limitation of motion due to pain.  However, none of the clinical findings regarding cervical motion approximate the criteria for a rating in excess of 30 percent, even considering the effects of pain and other factors.  

Although the Veteran apparently has a spontaneous cervical fusion, as a result of marked osteophyte formation from C4-C6, the objective examination showed he still has range of motion of the cervical spine - including nearly full range of flexion and extension, with much more limited ranges of lateral flexion and rotation.  Thus, the Board concludes that the orthopedic manifestations of the Veteran's service-connected cervical disability have never, at any point, been manifested by complaints or objective findings or functional impairment such that would warrant a rating in excess of 30 percent.  Rather, the clinical and reported findings regarding his cervical disability more nearly approximate the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  Further, while the Veteran denied incapacitation episodes on the VA examination in 2006 and denied flare-ups in 2007, on the VA examination in 2011 he reported having flare-ups two to three times a week.  There have been, however, no report of incapacitating episodes that required bed rest recommended by a physician.  Thus, the criteria for a 40 percent rating for the orthopedic manifestations of the service-connected low back disability have not been met or approximated under any applicable rating criteria.  38 C.F.R. § 4.7. 

The Board has also considered the Veteran's complaints of cervical pain, flare-ups, and functional limits, as well as potential additional limitation of functioning resulting therefrom.  However, there is insufficient objective evidence (shown on either VA examinations or treatment records) to conclude that his neck pain and other symptoms have been associated with such additional functional limitation that is tantamount to ankylosis, as required to achieve the higher 40 percent evaluation.  The Board acknowledges that the Veteran has consistently complained of ongoing and chronic neck pain that has varied in severity, that limits his activities, and that leads to flare-ups, and the VA examiners in 2006 and 2011 noted that repetitive movements of the neck caused some pain and weakness, and some loss of function.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical disability are already contemplated by the 30 percent rating.  In that regard, as described above, the medical evidence indicates that although the Veteran had painful motion, the pain did not in effect limit his motion to such a degree that it was analogous to ankylosis.  In addition, there is no indication in the record, that the Veteran's pain due to cervical disability caused functional loss greater than that contemplated by the 30 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board also notes that in the assignment of a 30 percent rating, it appears that the DeLuca factors and 38 C.F.R. § 4.40 and 4.45 have already been considered, as without taking into consideration the Veteran's complaints regarding his cervical spine, a 30 percent rating might not be justified.  Thus, the overall objective evidence fails to show that the Veteran's pain resulted in additional functional limitation such as to enable a finding that his cervical disability picture more nearly approximates a 40 percent rating under DC 5003 or DC 5242.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

The Board will now assess the appropriate rating for the Veteran's neurological manifestations of his service-connected cervical spine disability.  A review of the record shows that his neurological complaints and the clinical findings relate to the upper extremities.  Thus, DCs 8510-8519 are potentially applicable.  The Board finds that the medical evidence, detailed above, however, demonstrates no more than mild neurological manifestations of the Veteran's cervical spine disability.  In that regard, DC 8510 provides the rating criteria for paralysis of the upper radicular group.  Under DC 8510, mild incomplete paralysis of the major or minor arm warrants a 20 percent disability evaluation.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  

Review of the medical evidence of record reveals that the Veteran has somewhat consistently complained of radicular pain -going from his neck and into his right and left shoulders.  While review of both VA records and private treatment records detail the Veteran's ongoing complaints of radiating pain, these records also show that initially his neurological examination was normal and sensory and motor examinations were normal - sensation was intact, strength was normal, and reflexes were intact and equal - except for the most recent VA examination in 2011 in which there appeared to be some sleeve and glove-type of hypoesthesia in the left upper extremity, triceps reflexes bilaterally were 4+, and at the radial and biceps area reflexes were absent bilaterally.  Thus, in light of the Veteran's ongoing complaints and the positive neurological manifestations shown on the VA examination in 2011, in giving him the benefit of any doubt, the Board finds that the overall disability picture presented by the evidence indicates mild incomplete paralysis in the right and left upper extremities, under the criteria found in DC 8510 (incomplete paralysis of the upper radicular group).  38 C.F.R. § 4.124a , DC 8510.  The Board also finds that higher, 20 percent, ratings are not warranted under DC 8520 as the Veteran's radiculopathy symptoms do not result in "moderate" incomplete paralysis, as such level of disability is simply not objectively shown by the record.

The above determinations are based upon consideration of applicable schedular rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  As set forth above, both the orthopedic and neurologic symptoms of his service-connected cervical disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that his current cervical disability picture is not contemplated by the rating schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for the orthopedic manifestations of the Veteran's service-connected cervical back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In addition, the Board also concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the grant of separate 20 percent ratings, but no higher, for the neurologic manifestations affecting the right and the left upper extremities of the Veteran's service-connected cervical back disability.  Id.  



ORDER

A rating in excess of 30 percent for the orthopedic manifestations of the Veteran's service-connected cervical disability is denied.

A separate 20 percent rating for the right upper extremity neurologic manifestations of the Veteran's service-connected cervical disability is granted; subject to the regulations regarding payment of monetary benefits.

A separate 20 percent rating for the left upper extremity neurologic manifestations of the Veteran's service-connected cervical disability is granted; subject to the regulations regarding payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


